      Case 1:18-cv-00094-JZ Document 58 Filed 12/28/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO
                                   SOUTHERN DIVISION

 Robert Dorfman,                                       Case No. 1:18 CV 94

                                Plaintiff,             DISMISSAL ORDER

                -vs-                                   JUDGE JACK ZOUHARY

 Albertson’s, LLC,

                                Defendant.


       This Court held a Settlement Conference (via Zoom) on December 14, 2020 with several

follow-up phone conferences with counsel.

       This case has resolved. Therefore, the docket is marked: “Settled and dismissed without

prejudice. Each party is to bear its own costs.”

       Further, any subsequent Dismissal with prejudice, or setting forth specific settlement terms

and conditions, filed by January 25, 2021, shall supersede this Order. This Court also retains

jurisdiction to enforce the terms of the settlement.

       IT IS SO ORDERED.

                                                            s/ Jack Zouhary
                                                        JACK ZOUHARY
                                                        U. S. DISTRICT JUDGE

                                                        December 28, 2020
